Case 1:19-cv-20222-RNS Document 1 Entered on FLSD Docket 01/16/2019 Page 1 of 4




                              LTNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

 CAROLINA RAMOS DOMINGUEZ,

         Plaintiff,

 vs

 GULFSTREAM PARK RACING ASSOCIATION,
 fNC., SAFFIE JOSEPH JR. RACING, INC. and
 SAFFIE JOSEPH, JR., individually,

         Defendants


      DEFENDANT GULFSTREAM PARK RACING ASSOCIATION'S NOTICE OF
                        REMOVAL OF ACTION

 TO THE JUDGES OF THE UNITED STATES DISTRICT COI"IRT

 FOR THE SOUTHERN DISTRICT OF FLORIDA:

         Defendant GULFSTREAM PARK RACING ASSOCIATION, INC. ("Gulfstream"), by

 and through undersigned counsel, hereby gives notice of removal of an action pending in the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, styled

  Carolina Ramos Dominguez v. Gulfstream Park Racing Association, Inc., Sffie Joseph Jr.

 Racing, Inc, and Saffie Joseph, Jr., Case No. 2017-21758-CA-01, to the United States District

  Court for the Southern District of Florida, Miami Division, being the district and division within

  which that action is presently pending.

         As grounds for removal, Gulfstream states as follows:

          1.      This Notice of Removal is filed pursuant to 28 U.S.C. SS 1331, I44l(a), and

  t446(a).
Case 1:19-cv-20222-RNS Document 1 Entered on FLSD Docket 01/16/2019 Page 2 of 4




           2.       Pursuant to    28 U.S.C. $       1aa6(a), attached    to the certification filed
 contemporaneously         with this Notice of Removal are copies of PlaintifPs First          Amended

 Complaint and all state court process, pleadings, and orders in the state court civil file.

           3.       Plaintiff served her First Amended Complaint on Gulfstream, through              its

 registered agent, on December 18, 2018. In accordance with 28 U.S.C. $ 1446(b), this Notice of

 Removal is filed within thirty (30) days after receipt by Gulfstream of a copy of PlaintifPs First

 Amended Complaint.

           4.       To the best of undersigned counsel's information and belief, Defendants Saffie

 Joseph Jr. Racing, Inc. and Saffie Joseph, Jr. have not been served with the First Amended

 Complaint.

           5.       This Court has original, federal question jurisdiction over Counts I, II, and III of

 Plaintiff s First Amended Complaint pursuant to 28 U.S.C. S 1331, in that Plaintiff purports to

 state claims against Gulfstream, Saffie Joseph Jr. Racing, Inc., and Saffie Joseph, Jr., for unpaid

 overtime compensation under the Fair Labor Standards Act of 1938, 29 U.S.C. S 201, et. seq.

 ("FLSA").

           6.       Copies of this Notice of Removal and a separate State Court Notice of Removal

 have been filed with the Clerk of the Circuit Court of the Eleventh Judicial Circuit and served on

 Plaintifls     counsel.

           7.       This Notice of Removal is signed by undersigned counsel pursuant to Fed. R. Civ.

  P. 11.




                                                      2
Case 1:19-cv-20222-RNS Document 1 Entered on FLSD Docket 01/16/2019 Page 3 of 4




         WHEREFORE, Gulfstream gives notice that the above-styled case now pending in the

 Circuit Court of the Eleventh Judicial Circuit in and for MiamiDade County, Florida is removed

 therefrom to this Court.

                                              Respectfully submitted,

                                              STEARNS WEAVER MILLER WEISSLER
                                              ALHADEFF & SITTERSON, P.A.
                                              Museum Tower, Suite 2200
                                              150 West Flagler Street
                                              Miami, Florida 33130
                                              Telephone: (305) 7 89-3200
                                              Fax: (305) 789-3395
                                              Attorneys for Defendant, Gulfstream Park Racing
                                              Association, Inc.

                                              By: s/Andrew L. Rodman
                                                 ANDREW L. RODMAN
                                                 Florida Bar No. 0192198
                                                 E-mail : arodman@stearnsweaver. com




                                   CERTIF'ICATE OF SERVICE

         I   HEREBY CERTIFY that on January 16, 2019,I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF.       I also certify that the foregoing document   is

 being served this day on all counsel of record or pro se parties identified on the Service List in

 the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive Notices of Electronic Filing.

                                              s/Andrew L. Rodman
                                              ANDREW L. RODMAN, ESQ.




                                                 J
Case 1:19-cv-20222-RNS Document 1 Entered on FLSD Docket 01/16/2019 Page 4 of 4




                                                SERVICE LIST

                                       CASE NO.
                             United States District Court, Southem District of Florida


 Jason S. Remer, Esq.
 Florida Bar No. 0165580
 j remer@rgpattorneys.com
 Miriam Brooks, Esq.
 Florida Bar No. ll8l44
 mbrooks@rgpattorneys. com
 REMER & GEORGES-PIERRE, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Tel: 305-416-5000
 Fax: 305-416-5005
 At t orney s for   PI   aintiff
 Service via CIuI/ECF and E-mail

 Ernesto S. Medina, Esq.
 Florida Bar No. 299855
 emedinaO653 @yahoo.com
 782 NW 42nd Avenue, Suite 350
 Miami, FL 33126
 Tel: 305-260-0541
 Attorneyfor Defendants Sffie Joseph Jr. Racing, Inc. and Saffie Joseph, Jr
 Service via CtrI/ECF and E-mail




  #7107061   vl
                                                         4
